U.S. Department of Justice

Tax Division

 

Trfal' Attorney: Jeremy N. Hendon Please reply to.' Cr'vr'l Trr'n! Sectfan, Westem Region
At!arney 's Direct Lfne.' 20.7»353~2466 P.O. Bax 683

Far No. .' 202-3 07 -005 4 Wa.s'hingron, D. C. 20044
Jeremy.Hendon@usdoj.gav

REZ:RRW:INI-Iendon

DJ 5-6 l ~9226

CMN 2019100122

January 28, 2019

Honorable Trish M. Brown
United States Bankruptcy Judge
District of Oregon

1050 SW 6th Avenue #700
Portland, OR 97204

Re: In re Edward J. Dujjj)
Case No. 18-33339-tmb13 (USBC D. Oregon!

Dear Judge Brown:

Pursuant to the Court’s order, please find attached a file-stamped copy of the Intemal
Revenue Service’s pretrial memorandum filed in the United States Tax Court in the case Edward
J. Dz{fj) & .S`Im)mon Dujj§) v. Commissioner of Internal Revenue, Docket No. 8711-16 on
November 26, 2018.

Should you have any questions, please feel free to contact me at (202) 353-2466.

Sincerely yours,

c vtl'l-€"-vo¢"\

J EMY N. HENDON
Trial Attomey
Civil Trial Section, Westem Region

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

_2_

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing was placed within a first class postage

prepaid envelope and deposited in the United States Mail on January 28, 2019, addressed to:

Edward J. Duffy
1717 SW Highland Road
Portland OR 97221

Debtor

Michael D. O’Brien

Michael D. O’Brien & Associates, PC
12909 SW 68th Parkway, Suite 160
Portland OR 97223

Attorneysfor Debtor
Wayne Godare

Chapter 13 Trustee

222 SW Columbia St #1700
Portland, OR 97201
Chapter 13 Trustee

US Trustee, Portland

620 SW Main St #213
Portland, OR 97205

U.S. Trustee
And that the following received notice via CM»“ECF on January 28, 2019:

MATTHEW A ARBAUGH on behalf of Creditor Kehoe NW Properties
matt@arbauglg-law.com

JESSE A BAKER on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION, AS
INDENTURE TRUSTEE FOR BEAR STEARNS ARM TRUST 2005-9, MORTGAGE-
BACKED NOTES, SERIES 2005-9

ecforb@aldridgepite.com, JPB@ecf.inforuptcy.com;|`baker@aldridgepite.com

JESSE A BAKER on behalf of Creditor Wells Fargo Home Mortgage
ecforb@aldridgegite.com, JPB@ecf`.inforuptcy.com',]'baker@aldridgepite.com

KATHLEEN LOUISE BICKERS on behalf of Creditor Department of Treasury-Intemal
Revenue Service

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

_ 3 _
kathleen.bickers wusdo`. ov, degl.looney@usdoj.gov

JOSEPH A FIELD on behalf of Creditor John and Debra A Stover
joe@lieldjerger.com, gamela@iieldjerger.com

JOSEPH A FIELD on behalf of Creditor Matt Stover
ioe@fieldierger.com. Damela@{ieldierger.com

Wayne Godare
c0urtmail@portland13.com, c0urtmail@portland13ct.com

NICHOLAS J HENDERSON on behalf of Creditor Nicholas J. Henderson
nhenderson@portlaw.com, tsexton ortlaw.com'rn e m ortlaw.com

MICHAEL D O'BRIEN on behalf of Debtor Edward J. Duffy
enc@gdxlegal.com, hu o dxle al.com'lauren dxle al.com

PATRICK L STEVENS on behalf of Creditor Mid Oregon Federal Credit Union
ostevens@eugene-law.com, lmiller@eugene-law.com.ncheever@eugenelaw.com

US Trustee, Portland
USTPRegionl S.PL.ECF@usdoi.gg

LAURA J WALKER on behalf of Creditor Bank of Oswego
lwalker@cablehuston.com, fchandler@cablehuston.com

fsi Jeremv N. Hendon

JEREMY N. HENDON

Trial Attorney

U.S. Department of Justice, Tax Division

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

 

US TAX COURT US TAX COURT
RECE|VED eF|LED
PA
NOV 26 2018 NOV 26 2018
4:36 PN|
EDWARD J. DUFFY & SHANNON L_ DUFFV,
Petitiont=,»rsl

ELECTRON|CALLY FlLED

v- Docket No. 871 '|-16

CON|N||SS|ONER OF |NTERNAL REVENUE,
Respondent

RESPONDENT'S PRETR|AL |V|El\/|ORANDU|V|

CERT|F|CATE OF SERV|CE

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Trial Calendar: Portland, Oregon
Date: December 10, 2018

 

PRETRIAL MEMORAN'DU'M FOR RESPONDENT

 

NAME OF CASE: DOCKET NO.
Edward J. Duffy &_Shannon L. 8711-16
Duffy

Filed Electronically

ATTORNEYS:
Petitioners: Respondent:
Pro Se Nhi T. Luu

(503) 265-3608

AMDUNTS IN DISPUTE:

 

§§§£ Deficiency Addition to Tax/Penalty
I.R.C. § 6662(&)

2009 $ 44,514.00 $ 7,942.80
2010 $ 40,469.00 $ 0,093.80
2011 $318,580.00 $63,716.00
2012 ' $ 59,022.00 $11,804.40
2013 $198,329.00 ' $39,457.80
2014 $ 1,544.00 $ 108.00

STATUS OF CASE:
Probable Settlement Probable Trial Definite Trial X

The automatic stay in petitioner Edward J. Duffy's current
Chapter 13 bankruptcy proceeding was lifted on November 7, 2018.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 2 -

CURRENT ESTIMATE OF TRIAL TIME: 3-4 hOUrS

 

MOTIONS RESPONDENT EXPECTS TO MAKE: None

STATUS OF STIPULAEION OF FACTS: Completed In Process X

ISSUES:

1. Whether petitioners are entitled to a claim a loss from
the sale of a business asset in the amount of $971,988.00 in
2011, which was attributable to the short sale of their Gearhart
beach house and generated a net operating loss in 2011 that`
petitioners carried back to taxable years 2009 and 2010.

If petitioners are not entitled to a reported loss of
$971,988, then petitioners also would not be entitled to take
suspended Schedule E rental losses in the amount of $199,875.000
claimed in 2011 and a net operating loss in 2011. Disallowance
of the 2011 net operating loss also resulted in the disallowance
of claimed net operating loss carrybacks to taxable years 2009
and 2010 in the amounts of $274,002.00 and $144,268.00,
respectively, which in turn increased their adjusted gross
income for taxable years 2009 and 2010 and resulted in the phase
out of their claimed rental losses for 2009 and 2010 in the
amounts of $25,000.00 and $13,972.00, respectively.

Lastly, if petitioners are not entitled to the
$911,988.00 loss from the sale of the Gearhart beach property,
and thus are not entitled to a net operating loss in 2011, then
petitioners are liable for taxes upon the state tax refund that
they received in the amount of $28,643.00 in 2012.

2. Whether petitioners are liable for taxes upon
cancellation of indebtedness income in the amounts of
$108,661.00 and $391,532.00 for taxable years 2011 and 2013,
respectively.1 If petitioners' cancellation of indebtedness

 

1 The insolvency exception for 2011 does not appear to be raised
in the petition. Petitioner Shannon Duffy's representative, who
has not decided whether he will file an appearance in this case,
was notified that respondent would not object to a motion for
leave to amend the petition to raise the insolvency exception
for taxable year 2011.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

_Docket No. 8711-16 ~ 3 -

income was excludible because petitioners were insolvent at the
time of the discharge, then tax attributes reduction is required
under I.R.C. § 108.

3. Whether petitioners are entitled to disallowed Schedule C
car and truck expenses and travel expenses related to Impact-
Medical for taxable year 2011, which was a single-member
disregarded entity in 2011, in the amounts of $1,680.00 and
$543.00, respectively.

4. Whether petitioner Edward Duffy had sufficient outside
basis in Impact Medical LLC to take the reported losses and
whether he owes taxes, including self-employment taxes, upon the
guaranteed payments received from Impact Medical LLC during
taxable years 2012, 2013, and 2014. Additionally, if
petitioners were insolvent during 2013 and their cancellation of
indebtedness income was excluded from gross income, then they
are required to take tax attributes reductions in accordance
with I.R.C. § 108, which would result in an adjustment to
petitioner Edward Duffy's outside basis in Impact Medical LLC.

5. Whether petitioner Edward Duffy is entitled to reported
unreimbursed partnership expenses in the amounts of $11,690.00,
$10,397.00, and $15,399.00 for taxable years 2012, 2013, and
2014. ‘

6. Whether petitioners are liable for the accuracy-related
penalties for all years.

WITNESS (ES) RESPONDENT EXPECTS TO CA'LL:

Petitioners - Petitioners are expected to_
testify as to the issues in
dispute, including (1) the
preparation of their tax
returnsr including the
information and documents that
they provided; (2) their
Gearhart beach house, including
their use; and (3) petitioner
Edward Duffy's involvement with
Impact Medical LLC, including
contributions, distributions,
and guaranteed payments

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 4 -

received during 2012,.2013, and
2014.

Revenue Agent Heather Buss Revenue Agent Heather Buss is
expected to testify about
(11 her audit of petitioners'
tax returns at issue in this
case, (2) her investigation and
review of financial records to
determine petitioners' use of
the Gearhart beach house, and
(3) the adjustments in the
notice of deficiency. She may
also authenticate documents if
they are not stipulated.

In addition, respondent may also call any witness listed or
called by the petitioners and any witness whose testimony
becomes relevant as a result of documents produced on behalf of
the petitioners after the date of this memorandum. Respondent
also may call additional witnesses for rebuttal and/or
impeachment purposes.

SUIMIARY OF FACTS :

Petitioner Edward Duffy has a work background in the sale
of medical devices.2 On February 23, 2011, Edward Duffy formed
Impact Medical LLC, in which he was the sole shareholder.3 Thus,
for taxable year 2011, Edward Duffy reported his medical sales
activities on a Schedule C with the name of “Impact Medical.”

On his 2011 Schedule C for “Impact Medical," petitioner Edward
Duffy reported claimed car and truck expenses in the amount of
$4,380.00 using the standard mileage rate, meals and

 

2 Petitioner Shannon Duffy also operated a Schedule C business as
a designer of “boxwood & blooms" for taxable years 2009 through
2012, inclusive. The adjustments in the notice of deficiency do
not relate to petitioner Shannon Duffy’s Schedule C activities.

3 Impact Medical LLC was registered with the Oregon Secretary of
State on February 23, 2011. lt was administratively dissolved
on April 21, 2016. Petitioner Edward Duffy registered Impact
Medical Partners with the Oregon Secretary of State on March 7,
2016, and he registered Impact Medical Partners LLC with the
Oregon Secretary of State on January 17, 2017.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 5 -

entertainment in the amount of $2,901.00, and travel expenses
that included 100% of meals in the amount of $6,365.00. A
mileage log was provided to the Revenue Agent during the audit
that showed less business miles than were reported on the
Schedule C, and petitioners did not fully substantiate the
claimed travel expenses.

During taxable year 2012, Richard Edelson, a physician,
became a member of Impact Medical LLC. For taxable years 2012,
2013, and 2014, petitioner Edward Duffy reported the following
flow-through items from Impact-Medical LLC, which was identified
as a partnership, on his Schedule E as nonpassive losses:

 

 

 

 

 

 

 

2012 2013 2014
Unreimbursed $11,690.00 $ 10,397.00 $15,399.00
partnership expenses t
Impact Medical $74,087.00 $109,986.00 $98,854.00

 

 

During taxable years 2012, 2013, and 2014, Impact Medical LLC
also paid guaranteed payments to petitioner Edward Duffy in the
amounts of $174,964.00, $218,182.00, and $25,082.00,
respectively.

Petitioners used to own a beach property that they treated
as a rental property. This beach property was listed with a
rental agency, advertised, was made available to the public for
renting, and was eventually sold at an unknown date prior to the
years at issue.‘ During 2006, petitioners purchased a five
bedroom, approximately 5,000 sg. foot beach house on 3rd Street
in Gearhart, Oregon (Gearhart beach house), a beach community,
for approximately $1.8 million.5 The Gearthart beach house is
seventy-nine miles from petitioners’ residence in Portland, and

 

4 The only rental property reported on petitioners' 2009, 2010,
and 2011 Schedules E was the Gearhart beach house. The
adjustments in the notice of deficiency do not relate to
petitioners' beach house that they owned prior to the Gearhart
beach house.

5 lt is respondent's understanding that petitioners and the
sellers of the Gearhart beach house were involved in litigation
over petitioners' land sale contract to purchase the Gearhart
beach property. In 2008, petitioners refinanced the Gearthart
beach house with JP Morgan Chase Bank, and $1.4 million of the
funds were used to pay off the original sellers.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 6 -

the anticipated travel time by car from petitioners' residence
to the Gearhart property is approximately ninety minutes.
Presumptively due to the economic downturn and petitioner Edward
Duffy's separation from Synthes, his prior employer, they began
falling behind on their payments to JP Morgan Chase Bank on the
Gearhart beach house, and they listed the property for sale in
approximately February of 2009. Oregon, like much of the
country, was in a recession, and real properties, including
expensive second homes, were not selling during taxable years
2009, 2010, and 2011. According to petitioners, they rented the
Gearhart beach house to family and friends during taxable years
2009 and 2010, and they reported the following rental income and
deductions in connection with the Gearhart beach house on
Schedules E for taxable years 2009, 2010, and 2011:

 

 

 

 

 

 

 

 

 

 

 

 

2009 2010 2011
Rent received $ 9,500.00 $ 3,200.00 $ 0.00
Less: Mortgage $ 92,037.00 $ 7,622.00 $ 0.00
interest paid
Less: Taxes $ 5,590.00 $ll,164.00 -$1,574.00
Less: Depreciation $ 47,832.00 $49,904.00 None
Total Expenses . $149,459.00 $68,690.00 -$1,574.00
Income (Loss) ($135,959.00) ($65,490.00) $1,574.00

 

No advertising, commissions, insurance, utilities, repairs,
and/or supplies expenses were claimed as rental expenses for
2009, 2010, or 2011. According to information provided by
petitioners' representative to the Revenue Agent in 2014,
petitioner Shannon Duffy maintained that the reuters stayed at
the Gearhart beach house for twenty-two nights in 2009 and for
ten nights in 2010 as follows:

 

 

 

 

 

 

 

 

 

 

 

 

Name Number of Month Cost Cost per
Nights Night
Murphy ? July 2009 $4,000.00 $571.43
Kehoe 5 July 2009 $2,750.00 $550.00
Marandas 4 August 2009 $1,100.00 $275.00
Martin 6 Oct. 2009 $1,650.00 $2?5.00
Martin 7 July 2010 $2,000.00 $285.71
Kehoe 3 August 2010 $1.200.00 $400.00

 

The Martins are parents of petitioner Shannon Duffy, and Murphy
is believed to be petitioner Edward Duffy's mother's cousin or
uncle. On their 2011 Schedule E, petitioners claimed and offset

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

 

 

Docket No. 8711-16 - 7 -

the suspended losses totaling $201,449.00 against their reported
net rental income of $1,574.00 for taxable year 2011 for a
Schedule E net rental loss of $199,875.00.

Revenue Agent Heather Buss reviewed petitioners' bank
records, which showed that the petitioners charged items on
their debit cards in Gearhart, Oregon, for thirty-five days in
2009 and twenty-nine days in 2010, and the Gearhart beach
house’s utilities records, which showed that there were fifteen
months of usage during taxable years 2009 and 2010.

On March 23, 2011, petitioners sold the Gearhart beach
house in a short sale. On their 2011 Federal income tax return,
petitioners reported a $971,988.00 loss from the short sale of
the Gearhart beach house on a Form 4797, Sale of Business
Property, as follows:

 

 

 

Description Date Date Gross Deprec. Cost Gain or
acquired Sold Sale allowed or basis floss)
Price allowable
since
acquisition
E‘.DPA House 1/01/09 3/23/11 800,000 9'!,736 1,869,724 -971,988

 

 

 

 

 

 

 

Petitioners’ reported losses of $971,988.00 from the sale of a
claimed business asset, the Gearhart beach house, generated a
net operating loss that petitioners carried back to their 2009
and 2010 taxable years on a Form 1045, Application for Tentative
Refund, as follows: (l) $274,002.00 of the net operating loss
was carried back to taxable year 2009r which eliminated the
originally reported 2009 tax liability of $35,979.00; and

(2) $144,268.00 was carried back to taxable year 2010, which
eliminated the originally reported 2010 income tax liability of
$41,669.00. The Form 1045 was processed by the IRS, and refunds
were issued. Petitioners also filed amended Oregon tax returns
in 2012 taking the 2011 net operating loss generated by their
reported sale of the Gearhart beach house and obtained a tax
refund from the State of Oregon in the amount of $28,643.00 in
2012. .

The short sale of the Gearhart beach property on March 23,
2011 also gave rise to the following cancellation of
indebtedness income: (l) forgiveness of principal in the amount
of $626,046.00; and (2) forgiveness of accrued, unpaid interest
of $108,661.00. Petitioners reported the $626,046.00_of
cancellation of indebtedness on their loan principal on their

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

 

Docket No. 8711-16 . - 8 -

2011 tax return as “other income,” and no Form 982, Reduction of
Tax Attributes Due to Discharge of Indebtedness (and Section
1082 Basis Adjustment), was attached to petitioners' 2011
Federal income tax return. However, petitioners did not report
the cancellation of indebtedness on their unpaid interest on
their loan of $108,661.00. Petitioner Shannon Duffy admitted in
her Response, dated October 29, 2018 to Respondent's Request for
Admissions, which was served on September 21, 2018, that JP
Morgan Chase Bank N.A. consented to the short sale of the
Gearhart beach house and forgave an outstanding principal owed
by the petitioners in the amount of $626,046.00 in addition to
the outstanding accrued interest owed by the petitioners in the
amount of $108,.661.00.6

On October 28, 2013, wells Fargo Bank forgave petitioners'
outstanding balance owing on a line of credit on their
SW Highland Road property, their main residence, in the amount
of $391,532.00. Petitioners reported the $391,532.00 in
cancellation of indebtedness income on a Form 982, Reduction of
Tax Attributes Due to Discharge of Indebtedness (and Section
1082 Basis Adjustment). However, on the Form 982, petitioners
attempted to apply the $391,532.00 in cancellation of
indebtedness income as a reduction to any net operating loss
occurring in 2013 or that was carried over to taxable year 2013.
However, on Statement 1 attached to their 2013 tax return,
petitioners also claimed a principal residence exclusion of
$391,532.00. In Respondent’s Request for Admissions filed on
September 21, 2018, petitioners were asked to admit the
following requests:

5. During taxable year 2013, petitioners owed a
liability to Wells Fargo N.A. under a home equity line
of credit secured by the SW Highland residence.

6. Petitioners did not use any funds drawn from the
Wells Fargo N.A. home equity line of credit secured by
the SW Highland residence to make improvements to the
SW Highland residence.

In petitioner Shannon Duffy's Response dated October 29, 2018,
petitioner Shannon Duffy admitted to Request #5, and stated the
following with respect to Request #6:

 

6 Petitioner Shannon Duffy's Response to Respondent's Request for

Admissions was not filed with the Court.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 9 -

6. Petitioner, Shannon L- Duffy admits that the home
equity line of credit from Wells Fargo was used
principally on personal expenses. Little if any went
to improvements on the Highland Road residence. None
of these proceeds were used by Impact Medical, LLC.

IRS Audit and Notice of Deficiency

Petitioners' Federal income tax returns for taxable years
2011, 2012, 2013, and 2014 were examined by the IRS. The IRS
disallowed petitioners' claimed treatment of the short sale of
the Gearhart property as sale of business asset because
petitioners did not establish that the property was in fact an
investment rental property. Thus, the reported loss of
$971,988.00 for taxable year was disallowed, including the
reported net operating loss. Because the 2011 net operating
loss was disallowed, the IRS also disallowed the $l99,875.00 in
suspended Schedule E rental losses claimed in 2011 and the net
operating loss carrybacks to taxable years 2009 and 2010 in the
amounts of $274,002.00 and $144,268.00. The disallowed 2011 net
operating loss also resulted in additional computational
adjustments, including statutory adjustment to rental losses in
the amounts of $25,000.00 and $13,972.00 for taxable years 2009
and 2010, respectively, and the tax treatment of $28,643.00 in
state income tax refund received by petitioners in 2012.

With respect to Impact Medical LLC, the IRS did not make
any adjustments to the Forms 1065, partnership tax returns,
filed by Impact Medical LLC for taxable years 2012, 2013, and
2014. Rather, with respect to petitioner Edward Duffy, the IRS
audited his reported unreimbursed partnership expenses and
passive losses from Impact Medical LLC, and the IRS examined
whether petitioner Edward Duffy owes taxes (income taxes and
self-employment taxes) upon the guaranteed payments paid to him
by Impact Medical LLC during 2012, 2013, and 2014.

On January 19, 2016, the IRS issued a notice of deficiency,
which asserted the accuracy-related penalties under I.R.C.
§ 6662 against all years, and set forth the following
adjustments:1

 

7 The assertion of accuracy-related penalties under I.R.C.
§ 6662 that was to be applied to “all open years” was approved
in writing by Exam Group Manager Patricia Crespi on December 16,

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No.

8711-16

_ 10 _

 

Adjustment

2009

2010

2011

2012

2013

2014

 

Rental Loss -
statutory
adjustment to net
operating lossa

$ 25,000

$ 13,972

 

Other income -
restricted
interest
adjustment9

$274,002

$144,268

 

 

Other income -
debt forgiven

 

 

$lOB,GGlm

 

 

 

$391,532n

 

 

 

2015. The grounds noted in the signed Civil Penalty Approval
Form were substantial understatement of income taxes and

negligence.

 

8 The notice of deficiency disallowed the Form 4797 loss of
$971,988.00 and reported passive rental loss carryover from 2009
and 2010 claimed in 2011 totaling $199,875.00. These
adjustments in turn caused the disallowance of the net operating
loss carrybacks from 2011 to 2009 and 2010 and increased the
taxpayers' adjusted gross income for these years to phase out
their claimed rental losses for 2009 and 2010 in the amounts of
$25,000.00 and $13,972.00, respectively.

g This adjustment is actually the disallowance of the net
operating loss carryback from 2011 claimed on the taxpayers'
2011 Form 1045, Application for Tentative Refund, for 2009 and
2010 in the amounts of $274,022.00 and $144,268.00,
respectively.

m On the 2011 Form 1040, the taxpayers reported cancellation of
indebtedness income of $626,046.00, which is attributable to the
short sale of their Gearhart beach house. However, the
$626,046.00 amount did not include accrued and unpaid mortgage
interest that was also forgiven. This adjustment is
attributable to accrued, but unpaid mortgage interest owed on
the beach house that was forgiven from the short sale.

n This second cancellation of indebtedness income arises from
Wells Fargo's forgiveness of the home equity line of credit loan
(Forms 1099-C). The taxpayers reported the cancellation of
indebtedness income of $391,532.00 but claimed a principal
residence exclusion of $391,532.00.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16

_ 1]` _

 

Adjustment

2009

2010

2011

2012 2013

2014

 

Sch El - real
estate loss after
passive
limitations

$199.87512

 

Sch C2 - car and
truck expenses

$ 1,68013

 

Sch C2 - travel

$ 54311

 

Other gains or
losses from Form
4797

$9'71,98815

 

 

Sch E - Inc./Loss
- Partnership16

 

 

 

 

$261,741 $338,565

 

 

$139,335

 

 

 

n The IRS determined that the Gearhart beach house was not a
rental property for 2009, 2010, and 2011, and the taxpayers'
suspended passive rental loss carryover from 2009 and 2010
claimed in 2011 totaling $199,875.00 was disallowed because it
was a personal residence.

13 Edward Duffy's Schedule C for 2011 claimed car and truck
expenses of $4,380.00 using the standard mileage rate. A
mileage log was provided that showed less business miles than
were reported on the Schedule C.

n Tax return reported travel expenses, including 100% of meals,
related to Edward Duffy's Impact Medical Schedule C business
totaling $6,365.00, and IRS allowed $5,822.00 for 2011. The
Schedule C also claimed $2,901.00 in deductible meals and
entertainment, which was not adjusted by the IRS.

15 The IRS disallowed the petitioners' reported treatment of the
loss from the short sale of the Gearhart beach house as a sale
of business asset. The IRS determined that the beach house was
a personal residence, and any loss from the short sale is
disallowed under I.R.C. § ZBOA as a personal asset.

m These Schedule E adjustments are with respect to lmpact
Medical LLC:

 

 

 

 

fear Per Return - Per Exam Adjustment
Sch E

2012 ($ 85,777.00) $175,964.00 _$261,741.00

2013 ($120,383.00) $210,182.00 $338,565.00

2014 ($114,253.00) $ 25,082.00 5139,335.00

 

 

 

 

 

 

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 12 -

 

 

 

 

Adjustm€nt 2009 2010 2011 2012 2013 2014
state refund $23,643.00"

Sch A property $1,5741°

tax

 

 

 

 

 

 

 

The remaining adjustments in the notice of deficiency are
computational adjustments due to the increased adjusted gross
income from the adjustments noted above.

 

The IRS's positions on these adjustments are as follows:

(1) Primary position: the debtor did not have any basis in
Impact Medical LLC for these taxable years, so the
reported flow-through partnership losses are disallowed.
The debtor did not acquire basis in the LLC from two
loans. Additionally, the guaranteed payments paid to the
debtor by Impact Medical LLC are taxable Schedule E
income subject to self-employment tax. Lastly,
petitioners did not substantiate claimed unreimbursed
partnership expenses.

(2) Secondary position: If petitioners were in fact
insolvent in 2001 and/or 2013 just prior to the
forgiveness of the debts, then any cancellation of
indebtedness income treated as nontaxable due to the
insolvency would result in tax attribute adjustments to
petitioner Edward Duffy's outside basis in Impact Medical
LLC. '

n A 2012 Form 1099-G was issued by the Oregon Department of
Revenue in the amount of $28,643.00. Petitioners originally
filed a 2011 Form 1040 with a negative taxable income and
claimed a net operating loss. Their 2009 and 2010 Forms 1040,
as originally filed, had positive taxable income. They filed a
Form 1045 taking the 2011 net operating loss back to 2009 and
2010, using the full benefit of the Schedule A deductions
reported on the 2011 Form 1040. The taxpayers received a refund
from the Oregon Department of Revenue in 2012, which must be
treated as taxable.

w This adjustment is attributable to property taxes paid with
respect to the Gearhart beach house. The property was sold in
2011 as a short sale. The overpayment in property tax on the
property when it was sold is deemed to be a reduction in the
Schedule A amount for 2011.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

 

Docket No. 8711-16 - 13 -

On April 14, 2016, petitioners filed their petition. In
the petition, they alleged petitioner Edward Duffy had
sufficient outside basis in Impact Medical LLC to deduct the
reported partnership losses and the cancellation of indebtedness
in 2013 was excludible from gross income by reason of
petitioners' insolvency.

BRIEF SYNOPSIS OF LEGAL AUTHORITIES:
Burden of Proof

Petitioners bear the burden of proving that respondent's
determination is incorrect. Rule 142(a): Welch v. Helvering,
290 U.S. 111 (1933). Petitioners are required to substantiate
amounts claimed as deductions, credits, etc., by maintaining the
records needed to establish such entitlement. I.R.C. § 6001.

In addition, deductions and deductible losses are a matter of
legislative grace, and petitioners bear the burden of proving
that they are entitled to any deductions. Tax Court Rule
142(a); New Colonial Ice Co. v. Helvering, 292 U.S. 435, 440
(1934).

For audits beginning after July 22, 1998, I.R.C.
§ 7491(a)(1) requires that “if in any court proceeding a
taxpayer introduces credible evidence with respect to any
factual issue relevant to ascertaining the liability of the
taxpayer for any tax imposed by subtitle A or B, the Secretary
shall have the burden of proof with respect to such issue.” The
limitations of paragraph (1) apply only if the taxpayers have
Complied with the requirements to substantiate such items, has
maintained all records required, and has cooperated with
reasonable requests for, among others, information, documents
and meetings. I.R.C. § T491(a)(2){A) and (B). Petitioners have
not asserted that the burden should be shifted to respondent
under I.R.C. § 7491(a), and it is respondent's position that
petitioners have not met the criteria to shift the burden to
respondent in this case.

Additionally, before the accuracy-related penalty can be
assessed, the initial determination of such assessment must be
“personally approved (in writing) by the immediate supervisor of
the individual making such determination." I.R.C. § 6?51(b)(1).
Respondent is required to establish compliance with I.R.C.

§ 6?51(b) as part of his I.R.C. § 7491(c) burden of production
with respect to penalties. 'Graev v. Commissioner, 149 T.C. No.

 

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 14 -

23 (December 20, 2017) (hereinafter Graev III). Respondent may
establish compliance with I.R.C. § 6751(b) by showing that the
immediate supervisor approved in writing the assertion of the
accuracy-related penalty prior to the issuance of the notice of
deficiency. §§§ £d;

In this case, the manager approved the assertion of the
negligence penalty on December 16, 2015, which was before the
notice of deficiency in this case was issued on January 29,
2016. Thus, respondent meets his burden of production with
regards to the I.R.C. § 6662(a) penalty under Graev III.

Taxable Income

Under I.R.C. § l, Federal income tax is imposed upon
taxable income. Section 61{a) defines gross income as income
from whatever source derived, including compensation for
services rendered and cancellation of indebtedness. In
addition, under I.R.C. § 1401, a tax is imposed upon self-
employment income. Self-employment income is defined as gross
income derived by an individual from any trade or business less
allowable deductions, but excludes gross income from the
performance of service by an individual as an employee. I.R.C.
§§ l402(a) and 1402(c). Guaranteed payments from a partnership
are subject to self-employment taxes. Treas. Reg. §§ 1.707-l(c)
and l.1402(a)-1(a)(2); Rev. Rul. 56-675. 1956-2 C.B. 459.

Generally, the cancellation or reduction of an indebtedness
results in taxable income to the debtor taxpayer. I.R.C.
§ 61(a)(12). However, if the taxpayer was insolvent or the
discharge is pursuant to a Title ll bankruptcy case, then the
cancellation of indebtedness income may be excluded from gross
income. I.R.C. § lOB(a)(l)(B). For purposes of I.R.C. § 108,
“insolvency” is defined as the excess of liabilities over fair
market value of assets. I.R.C. § 10B(d)(3). The amount by
which the taxpayer is insolvent is based on the taxpayer's
assets and liabilities immediately before the discharge. I.R.C.
§ 108(d)(3). The taxpayer's business should be valued on a
going concern basis and intangibles and goodwill should be
included. Conestoga Transp. Co. v. Commissioner, 17 T.C. 506
(1951); J.A. Maurer, Inc. v. Commissioner, 30 T.C. 1273 (1958},
acq., 1959-2 C.B. 3. It is not clear whether the taxpayer can
take into account contingent liabilities or contested
liabilities; however, if a contingent liability is too far
removed to be reflected in basis, such contingent liability

 

 

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket NO. 8711-16 ' - 15 -

should not be taken into account. Gibson Products Co. v. U.S.,
637 F.2d 1041 (5th Cir. 1981). If cancellation of indebtedness
income is excluded under the bankruptcy, insolvency or qualified
farm indebtedness rules, then there must be a reduction of
certain favorable tax attributes to the extent of the income
that is excluded. I.R.C. § 108(b).

 

The exclusion under the insolvency exception of I.R.C.
§ 10B(a)(1)(B) does not avoid tax altogether. Rather, as noted
above, the taxpayer is only deferring the taxable event because
the taxpayer, in return for excluding income, must reduce
certain tax attributes, if they exist, or in some cases, reduce
the basis of property. I.R.C. § lOB(b)(l), (b)(2}(E), and (c).
Section 108 sets forth specific ordering rules for reduction of
the tax attributes and the adjustment of bases. First, net
operating losses for the taxable year of the discharge and net
operating losses carried over to the taxable year of the
discharge first must be reduced by the amount of income
excluded. I.R.C. § 108{b)(2)(A); Treas. Reg. § 1.108-
7(a)(1)(i). If the excluded income exceeds the taxpayer’s net
operating losses, the following tax attributes are reduced to
the extent of excluded income, in the following order:

(l) General business credit carryovers;

(2) Minimum tax credits as of the beginning of the
taxable year following the taxable year of the
discharge:

(3) Net capital loss for the taxable year of the
discharge or net capital loss carried over to the
taxable year of the discharge;

(4) Basis of property of the taxpayer;

(5) Passive activity loss or credit carryover from
the year of discharge; and

(6) Foreign tax credit carryover to and from the
taxable year of the discharge.

I.R.C. § 108{b){2)(B) to (G); Treas. Reg. § 1.108-7(a)(1). Net
operating losses, capital loss carryover,_and basis of property
are reduced dollar by dollar. I.R.C. § 108(b)(3)(A). The tax
attributes are reduced after the tax for the taxable year of the
discharge is determined. I.R.C. § 108(b)(4)(A).

In the case of reducing basis in property, the property can

be either depreciable or nondepreciable property held on the
first day of the taxable year following the taxable year that

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 16 -

the taxpayer excluded discharge of indebtedness income. I.R.C.
§ lOB(b)(Z)(E); Treas. Reg. § 1.1017-1. The basis must be
reduced to the extent of the income. Treas. Reg. § lOl?-l(a).
A taxpayer must reduce in the following order:

{1) Real property used in a trade or business or held
for investment that secured the discharged
indebtedness immediately before the discharge,
other than real property described in Section
1221(1) (stock in the trade of the taxpayer or
inventory);

(2) Personal property used in a trade or business or
held for investment, other than inventory,
accounts receivable, and notes receivable, that
secured the discharged indebtedness immediately
before the discharge;

(3) Remaining property used in a trade or business or
held for investment, other than inventory,
accounts receivable, notes receivable, and real
property described in Section 1221(1);

(4) Inventory, accounts receivable, notes receivable,
and real property described in I.R.C. § 1221(1);
and

(5) Property not used in a trade or business or held
for investment.

Treas. Reg. § 1.101?-l(a)(1) to (5).

However, taxpayers may affirmatively elect to reduce the
basis of depreciable property in lieu of reducing tax attributes
by entering appropriate information on a Form 982. I.R.C.

§ 10B(b](5). Once the election is made, the election can be
revoked only with the IRS’s consent. I.R.C. § 1017(b)(2).
Petitioners never made a Form 982 election for taxable year
2011, and their Form 982 for taxable year 2013 elected to reduce
any current year net operating loss or carryover net operating
loss to the current year as an alternative or an addition to
their exclusion of the cancellation of the indebtedness income
from Wells Fargo as cancellation of indebtedness excludible
under the principal residence exclusion.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 17 -

Disallowed Deductions and Losses

Deductions and losses are a matter of legislative grace,
and taxpayers bear the burden of proving that they are entitled
to any deductions and losses. Rule 142(a); New Colonial Ice Co.
v. Helvering, 292 U.S. 435, 440 (1934). If the allowance of a
deduction or loss claimed on a return is challenged by
respondent, respondent is not obliged to concede the taxpayers'
entitlement to the deduction or loss unless adequate
substantiation for the deduction has been provided by the
taxpayers. Hennessey v. Commissioner, T.C. Memo. 2007-131
(citing Huynh v. Commissioner, T.C. Memo. 2002-110; Gaeler v.
Commissioner, T.C. Memo. 2001-180). A taxpayer's self-serving
declaration is generally not a sufficient substitute for
records. Hennessey, T.C. Memo. 2007-131 at *43 (citing Weiss v.
Commissioner, T.C. Memo. 1999-17). Where taxpayers are relying
upon only their testimony to substantiate the deductions or
losses, which are vague, conclusory, and/or questionable in
certain material respects, the Court is not required to, and
generally does not, rely upon the taxpayers' testimony to
sustain their burden of establishing an error in the
respondent's determination. Hoopengarner v. Commissioner.r T.C.
Memo. 2003-343 at *12 (citing Geiger v. Commissioner, 440 F.3d
688, 689-690 (9“' cir. 1971),- Tokarski v. commissioner, 37 T.c.
74, 77 (1986}).

 

 

 

A taxpayer generally may deduct from gross income the
ordinary and necessary expenses of carrying on a trade or
business that are paid in the tax year (petitioners are cash
basis taxpayers). I.R.C. § 162. In order to claim any
deduction, the taxpayers must be able to prove that the expenses
were in fact paid. The following expenses, which are deemed
particularly susceptible to abuse, must generally be
substantiated by adequate records or sufficient evidence
corroborating the taxpayers' own statement: (1) expenses with
respect to travel away from home {including meals and lodging);
(2) entertaining expenses; (3) business gifts; (4) and expenses
in connection with the use of “listed properties,” such as cars
and computers). I.R.C. § 274. These expenses must be
substantiated as to (l) amount, (2) time and place, and
(3) business purpose. I.R.C. § 274(d)(4).

A contemporaneous log is not required, but a record of the

elements of the expense or use of the listed property made at or
near the time of the expenditure or use, supported by sufficient

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 18 -

documentary evidence, has a high degree of credibility.

Adequate accounting generally requires the submission of an
account book, expense diary or log, or similar record maintained
and recorded at or near the time of the occurrence of the
expense. Documentary evidence for lodging expenses is required.
Treas. Reg. § 1.274-5(c)(2)(iii). Under Cohan v. Commissioner,
39 F.2d 540, 543-544 (2nd Cir. 1930), the Court may estimate the
amount of a taxpayer’s expenses when adequate records do not
exist. However, there must be sufficient evidence in the record
to provide a basis upon which an estimate may be made and to
permit the Court to conclude that a deductible expense was
incurred in at least some amount. Sanderlin, T.C. Memo. 2008-
209 at *5-6. Lastly, the Cohan rule may not,r however, be used
to estimate expenses covered by I.R.C. § 274. Treas. Reg. §
1.274-5(a)[1}. As noted above, the IRS did not disallow all of
petitioner Edward Duffy's Schedule C car and truck expenses and
travel expenses for taxable year 2011; the IRS disallowed the
portions of expenses that were not substantiated.

 

Section 212 allows deductions of ordinary and necessary
expenses paid or incurred for the production of income or the
management, conservation or maintenance of property held of the
production of income. However, I.R.C. § 280A disallows expenses
(and thus losses) in connection a dwelling unit that is used by
the taxpayer during the taxable year as a residence. Under
I.R.C. § 280A(d), a taxpayer uses a dwelling during the taxable
year as a residence if he uses such unit (or portion thereof)
for personal purpose for a number of days which exceeds the
greater of (A) 14 days or (B) 10% of the number of days during
such year for which such unit is rented at fair rental. I.R.C.
§ 280A(d)(1).

Section 172 allows a taxpayer to deduct a net operating
loss for a taxable year. The amount of the net operating loss
deduction equals the sum of the net operating loss carryovers
plus net operating loss carrybacks to that year. I.R.C.

§ 172(a). A taxpayer claiming a net operating loss deduction`
for a taxable year must file with his return for that a year a
concise statement setting forth the amount of the net operating
loss deduction claimed and all material and pertinent facts,
including a detailed schedule showing the computation of the net
operating loss deduction. Treas. Reg- § 1.172-1(c).

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 19 -

Partnership

While a partnership is noL subject to tax on its taxable
income, each partner generally must account for his distributive
share of partnership taxable income in computing his income tax.
I.R.C. § 702. The amount of partnership loss that may be
recognized by a partner is limited to the amount of the adjusted
basis (before reduction by the current year’s loss) of his
interest in the partnership at the end of the partnership tax
year in which the loss occurred. I.R.C. § 704(d).

Additionally, there are rules limiting a partner's deduction for
any tax year to the amount he is at risk in the partnership for
that year, which is applied at the partner's level. I.R.C.

§ 465; Temp. Treas. Reg. § 1.469-2T(d)(6).

A partner's basis in his partnership interest (his outside
basis) is increased by his contributions to the partnership and
his distributive share of partnership taxable income, while his
basis is decreased by amounts distributed to him by the
partnership and distributive shares of partnership losses.
I.R.C. § 705(a). A partner's outside basis is also increased by
the partner's share of partnership liabilities or an increase in
the partner's individual liabilities because of the assumption
of partnership liabilities. I.R.C. § 752(a). A liability is
assumed only to the extent that the party assuming the liability
is personally obligated to pay the liability. Treas. Reg.

§ 1.752-1(d)(1). Thus, a partner’s outside basis is increased
only when the partnership's liabilities are recourse (a
liability for which a partner bears an economic risk of loss),
and a partner's share of partnership recourse liabilities is the
portion of such liability for which the partner bears the
economic risk of loss. Treas. Reg. §§ 1.752-1(a)(1) and 1.752-
2(a). Petitioner Edward Duffy has not establish that he had
sufficient basis in Impact Medical LLC during taxable years
2012, 2013, and 2014 to take the losses.

Any fixed payments to partners for services or for the use
of capital made without regard to partnership income are treated
as though paid to a nonpartner for purposes of computing
partnership gross income and business expense educations. Thus,
guaranteed payments are regarded as ordinary income to the
recipient and are deductible by a partnership as ordinary and
necessary business expenses. I.R.C. § 707(c); Treas. Reg.

§ 1.707-1(¢}.

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 ~ 20 -'

Lastly, a partner generally may not directly deduct the
expenses of the partnership on his or her individual returns,
even if the expenses were incurred by the partner in furtherance
of partnership business. Cropland Chem. Corp. v. Commissioner,
75 T.C. 288, 295 (1980), aff'd. without published opinion 665
F.2d 1050 (?th Cir. 1981); McLauchlan v. Commissioner, T.C.
Memo. 2011-289. An exception applies, however, when there is an
agreement among the partners, or a routine practice equal to an
agreement, that requires a partner to use his or her own funds
to pay a partnership expense. Klein v. Commissioner, 25 T.C.
1045, 1052 (1956); McLauchlan, T.C. Memo. 2011-289 at *7.
Petitioners have not established that petitioner Edward Duffy is
entitled to the disallowed unreimbursed partnership expenses.

 

 

Penalties

Section 7491(c) provides that the respondent shall have the
burden of production with respect to the liability of any
individual for any penalty or addition to tax. Once respondent
has met his burden of production, the burden shifts to the
taxpayers to show that they are not subject to the asserted
addition to tax or penalties. Respondent is not required to
produce evidence relating to defenses such as reasonable cause.
Higbee v. Commissioner, 116 T.C. 438, 446 (2001}.

Section 6662 imposes a 20% accuracy-related penalty on the
portion of an underpayment attributable to negligence or
disregard of the rules or regulations, or to a substantial
understatement of income tax. I.R.C. §§ 6662(a), (b)(l) and
(2). "Negligence" is defined to include any failure
to make a reasonable attempt to comply with the lnternal Revenue
Code; "disregard" is defined to include any carelessr reckless,
or intentional disregard. I.R.C. § 6662(¢). A substantial
understatement of income tax exists if the amount of
understatement for the taxable year exceeds the greater of ten
percent of the tax required to be shown on the return or
$5,000.00. I.R.C. § 6662(d). However, the accuracy-related
penalty does not apply if the taxpayer proves that he had
reasonable cause and good faith for his underpayment. I.R.C.

§ 6664(c).

Under I.R.C. § 6001, petitioners were required to maintain
records sufficient to establish the items reported on their tax
returns. Treas. Reg. § 1.6001-l(a). They failed to maintain
the required books and records and have not provided the

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16 - 21 -

information and records necessary to substantiate the claimed
deductions and losses disallowed by the IRS. Additionally, the
adjustments resulted in substantial understatement of income
taxes for the years at issue. Therefore, petitioners are liable
the accuracy-related penalties under I.R.C. § 6662{a) for
taxable years 2009, 2010, 2011, 2012, 2013, and 2014.

EVIDENTIARY PROBLEMS :

Respondent would object to the admissions of any documents
that were not exchanged in accordance with the Standing Pretrial
Order and the Court's Order dated November 16, 2018, which
directed petitioners to comply with respondent's formal
discovery served on September 21, 2018, by November 26, 2018.

Date: mm z 6 gm `@}'§`

NHI T. LUU

Senior Attorney {Portland,
Group 2)

(Small Business/Self~Employed)
Tax Court Bar No. LNOOBl

1220 SW 3rd Bve.

Suite G-004, M/S 0-700
Portland, OR 9?204

Telephone: (503) 265-3608

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

Docket No. 8711-16
CERTIFICATE OF SERVICE
This is to certify that a copy of the foregoing PRETRIAL
MEMORANDUM FOR RESPONDENT was served on petitioners by mailing

the same by Regular and UPS Next Day on lW 25 333 in

 

a postage paid wrapper addressed as follows:

Edward J. Duffy and Shannon L. Duffy
1717 SW Highland Road
Portland, OR 97221

Date: nl 2 6 mm \%

NHI T. LUU

Senior Attorney (Portland, Group 2)
(Small Business/Self-Employed)

Tax Court Bar No. LNOOSl

CaSe 18-33339-tmb13 DOC 66 Filed 01/28/19

